Citation Nr: 1312463	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  06-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to February 1965 and July 1966 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board video conference hearing at the RO.  A copy of the transcript is of record.

The Board has remanded this matter on three previous occasions so that a sufficient VA examination and opinion could be provided to address the etiology of the Veteran's bilateral knee disabilities.  The most recent examination was provided in August 2012.  The case is now returned for appellate review.

The Board also previously remanded a service connection claim for arthritis of the lumbar spine.  The RO granted service connection for degenerative disease of the lumbar spine in a January 2013 rating decision.  As there remains no case or controversy with respect to the service connection claim for arthritis of the spine, this matter is dismissed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Veteran appointed the Texas Veterans Commission as his representative.  The claims folder does not contain a VA Form 646 or an informal hearing presentation from the Texas Veterans Commission.  See 38 C.F.R. § 20.600  (2012) (stating that "[a]n appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person").  The TVC does not have an office at the Board in Washington. Consequently, the Board finds that a remand is necessary to afford the Veteran's new representative at the RO an opportunity to review the file and submit a VA Form 646 or any other desired presentation in support of the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Afford the Veteran's representative, the Texas Veterans Commission, the opportunity to review the claims file and to submit a VA Form 646 or an informal hearing presentation on the Veteran's behalf. 

2.  Thereafter, take any action deemed appropriate and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



